Citation Nr: 0433756	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  03-06 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for arteriosclerotic 
heart disease, with coronary artery disease, status-post 
coronary artery bypass graft, including secondary to service-
connected PTSD.

3.  Entitlement to service connection for a tender and 
painful scar, including secondary to a coronary artery bypass 
graft.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had honorable active service from October 1964 to 
October 1967.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  This rating decision denied 
the veteran's claims of entitlement to service connection for 
hypertension and arteriosclerotic heart disease with coronary 
artery disease, status-post coronary artery bypass graft, to 
include as secondary to service-connected PTSD, as well as 
denied a claim of entitlement to service connection for a 
tender and painful scar, to include as secondary to coronary 
artery bypass graft.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims and apprised of whose 
responsibility-his or VA's, it was for obtaining the 
supporting evidence, and all relevant evidence necessary for 
an equitable disposition of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed hypertension during or as a 
result of his service in the military, including on account 
of his already service-connected PTSD.

3.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed arteriosclerotic heart 
disease during or as a result of his service in the military, 
including on account of his already service-connected PTSD.

4.  A tender and painful scar was not manifested during 
service or for many years thereafter, and it is not shown to 
be causally or etiologically related to the veteran's active 
military service.


CONCLUSIONS OF LAW

1.  The veteran's hypertension was not incurred or aggravated 
during service, may not be presumed to have been so incurred, 
and is not proximately due to or the result of his service-
connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309, 3.310 (2004).

2.  The veteran's arteriosclerotic heart disease, with 
coronary artery disease, 
status-post coronary artery bypass graft, was not incurred or 
aggravated during service, may not be presumed to have been 
so incurred, and is not proximately due to or the result of 
his service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2004).

3.  The veteran's tender and painful scar was not incurred or 
aggravated during his active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claims.  The June 2002 rating 
decision appealed and the February 2003 statement of the 
case, as well as the September 2001 letter to the veteran, 
notified him of the evidence considered and the pertinent 
laws and regulations.  The RO also indicated it would review 
the information of record and determine what additional 
information was needed to process his claims.  And the 
September 2001 letter, in particular, apprised him of the 
type of information and evidence needed from him to support 
his claims, what he could do to help in this regard, and what 
VA had done and would do in obtaining supporting evidence.  
See, e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  This type of notice is what is specifically 
contemplated by the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records, VA medical 
records, and private medical records have been obtained.  In 
addition, he was provided a VA examination.  Also, he was 
provided several opportunities to submit additional evidence 
in support of his claims - including following the RO's 
September 2001 VCAA letter.  However, there is no indication 
that other evidence, specifically pertaining to his claims on 
appeal, needs to be obtained.  So the Board finds that the 
duty to assist has been satisfied and the case is ready for 
appellate review.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In addition, the September 2001 letter apprising the veteran 
of the provisions of the VCAA was sent prior to adjudicating 
his claims of entitlement to service connection in June 2002.  
So there was due process compliance with the holding and 
mandated sequence of events specified in a recent precedent 
decision.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), where the United States Court of Appeals 
for Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I").  See also VAOGCPREC 7-2004 (July 16, 2004) discussing 
the Court's holding in Pelegrini II.  In Pelegrini II, just 
as in Pelegrini I, the Court held, among other things, that 
VCAA notice must be provided to a claimant before an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ) on the claim.  Id.  The AOJ in this case is the RO in 
Winston-Salem, and the RO did just that.  Consequently, there 
is no issue insofar as the timing of the VCAA notice.  
And the content of the VCAA notice is sufficient for the 
reasons stated above.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See also VAOPGCPREC 16-92 (July 24, 1992).

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the September 2001 VCAA notice letter 
that was provided to the veteran does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claims.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) 
(the Court's statements in Pelegrini I that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA).  The Board is 
bound by the precedent opinions of VA's General Counsel, as 
the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of September 2001, the 
veteran was requested to respond within 60 days, but was 
informed that he had up to one year to submit evidence.  And, 
it has been more than one year since the September 2001 
letter.  Nonetheless, on December 16, 2003, the President 
signed H.R. 2297, the Veterans Benefits Act of 2003 (the 
Act).  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003).  Section 701 of the Act 
contains amendments to 38 U.S.C.A. §§ 5102 and 5103, the 
provisions of law that deal with VA's duties to notify and 
assist claimants.  See VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  In addition, service connection 
also is permissible for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain conditions, including 
hypertension and heart disease, will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption, however, 
is rebuttable by probative evidence to the contrary.

And if there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  But 
medical evidence is required to show this secondary cause-
and-effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).  In 
addition, service connection is permitted for aggravation of 
a non-service-connected disability caused by a service-
connected condition.  See Allen v. Brown, 7 Vet. App. 439, 
448 
(". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").



The veteran's October 1965 Report of Medical History states 
that the veteran denied experiencing chest pain or pressure, 
high or low blood pressure, and heart palpitations or 
pounding.  The contemporaneous Report of Medical Examination 
showed that a clinical evaluation of the veteran's heart, 
lungs, chest, and vascular system was normal.  His blood 
pressure was 130 systolic, 88 diastolic.

The veteran's September 1967 Report of Medical History shows 
that the veteran denied experiencing chest pain or pressure, 
high or low blood pressure, and heart palpitations or 
pounding.  The contemporaneous Report of Medical Examination 
showed that a clinical evaluation of the veteran's heart, 
lungs, chest, and vascular system was normal.  His blood 
pressure was 126/74.

February 1998 records from J. Rhyne, M.D., indicate that the 
veteran's blood pressure was elevated and that the veteran 
was overweight.  The diagnosis was hypertension.  In March 
1998, he was seen for complaints of chest pain, and the 
diagnoses were hypertension and rule out coronary heart 
disease.

Records from Wake Forest University Hospital state that the 
veteran underwent a four-vessel coronary artery bypass graft 
in March 1998.  At that time, he was diagnosed with angina, 
hypertension, and atherosclerotic coronary artery disease.  
The date of onset of his illnesses was listed as unknown upon 
admission for his bypass graft surgery.   A history of 
tobacco use until 1987 was noted.  Upon discharge, the 
diagnosis was severe coronary artery occlusive disease with 
unstable angina pectoris.

Records from N. E. Bourhussein, M.D., dated March 1998 
through April 2001 indicate that the veteran's cardiac risk 
factors include high cholesterol, hypertension, lack of 
exercise, prior remote history of tobacco use, and diet.  
An April 1998 record indicates that the veteran's sternotomy 
scar was well healed as was his left leg harvest site scar.  
In 1999, the veteran's hypertension was noted to be under 
fair control, but his weight was not improved.  In 2000, 
diagnoses included hyperlipidemia with hypertriglyceridemia 
and in 2001, his blood pressure was noted as being well 
controlled on combination therapy.  Also, Dr. Bourhussein 
noted that the veteran needed to modify his risk factors and 
reduce his weight.

A September 2001 VA medical record indicates that the veteran 
wanted to be evaluated for PTSD and Agent Orange exposure.  
Upon examination, the assessment was hypertension; coronary 
artery disease, status-post coronary artery bypass graft; 
hyperlipoproteinemia; and obesity.  The veteran was advised 
to reduce his alcohol abuse from 6 to 12 beers per week.

In May 2002, the veteran was afforded a VA heart examination.  
According to the report, the veteran reported a history of 
intermittent elevated blood pressure for "many years", but 
that he was not treated for his blood pressure until his 
four-vessel coronary artery bypass graft in March 1998.  He 
denied having a myocardial infarction prior to that time, but 
reported that he had a 20-pack year of smoking.  Physical 
examination showed that the veteran was 5 foot, 7 inches tall 
and 217 pounds, with blood pressure of 160/80.  The diagnoses 
were hypertension and asymptomatic arteriosclerotic heart 
disease, with coronary artery disease, status-post four-
vessel coronary artery bypass graft.  The VA examiner 
concluded that the etiology of the veteran's high blood 
pressure was unknown, but that the veteran had essential 
hypertension.  He also noted that essential hypertension had 
a variety of possible risk factors, including genetics, 
smoking, and being overweight.  The VA examiner further 
concluded that he did not feel that the veteran's PTSD was 
the cause of his hypertension or heart disease.

A September 2002 from K. A. Gatlin, M.D. states that he 
evaluated the veteran in August 2002, wherein the veteran 
reported a history of PTSD, hypertension, and coronary artery 
disease and that he was currently being treated for his 
cholesterol and hypertension.  Dr. Gatlin opined that the 
veteran's PTSD may be affecting his hypertension, which is a 
risk factor for coronary artery disease.



For the reasons that follow, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for hypertension and arteriosclerotic 
heart disease, to include as secondary to the PTSD.  There is 
no persuasive medical nexus evidence of record indicating or 
otherwise suggesting the veteran's hypertension and/or 
arteriosclerotic heart disease were incurred during or as a 
result of his military service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  His service medical records are negative 
for complaints (e.g., relevant symptoms), a diagnosis, or 
treatment of hypertension or arteriosclerotic heart disease.  
His service physical examination reports, including his 
separation examination, consistently showed normal blood 
pressure readings and normal evaluations of his heart and 
vascular system.  Of equal or even greater significance, he, 
himself, denied experiencing any heart-related symptoms, 
including high blood pressure.  Further, his hypertension and 
arteriosclerotic heart disease were not manifested or 
diagnosed within the one-year presumptive period following 
his discharge or even for many ensuing years.  And there is 
no objective medical evidence of continuity of symptomatology 
during the intervening years after his discharge from service 
and the initial diagnosis.

Rather, records show the veteran was not initially diagnosed 
with hypertension and arteriosclerotic heart disease, with 
coronary artery disease, until March 1998, over 30 years 
after his service in the military had ended.  Even the 
medical opinions suggesting a possible relationship between 
his hypertension, coronary artery disease, and PTSD do not 
allege the hypertension and arteriosclerotic heart disease, 
with coronary artery disease, were present in service or for 
many years after, only that it possibly has been aggravated 
by the PTSD - which, if true, would warrant secondary 
service connection under the provisions of 38 C.F.R. 
§ 3.310(a) and the Court's holding in Allen.  See, too, Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").

In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), however, the 
Court rejected a
medical opinion as "immaterial" where there was no 
indication the physician had reviewed relevant SMRs or any 
other relevant documents that would have enabled him to form 
an opinion on service connection on an independent basis.  
See also Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  In this case, there is 
no indication that Dr. Gatlin, who associated hypertension 
with PTSD symptomatology and coronary artery disease, 
considered all of the relevant medical evidence concerning 
this case, and there is no evidence that Dr. Gatlin found a 
clinical relationship between the veteran's PTSD and his 
hypertension and arteriosclerotic heart disease, with 
coronary artery disease.   Instead, Dr. Gatlin provided an 
opinion that the veteran's PTSD may have an effect on the 
veteran's hypertension, and noted that hypertension is a risk 
factor for coronary artery disease.  But, Dr. Gatlin failed 
to provide any supporting evidence or rationale indicating 
this generalization applied to the veteran, in particular, 
other than via his own unsubstantiated assertions and 
history.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) 
(the presumption of credibility is not found to "arise" or 
apply to a statement of a physician based upon an inaccurate 
factual premise or history as related by the veteran).

Medical evidence attempting to support a claim for service 
connection must discuss generic relationships with a degree 
of certainty such that under the facts of a specific case 
there is at least a plausible causality based on objective 
facts rather than on unsubstantiated lay medical opinion.  
Cf. Wallin v. West, 11 Vet. App. 509, 514 (1998).  See also 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board 
is not required to accept unsubstantiated or ambiguous 
medical opinions as to the origin of the veteran's disorder).  
Moreover, additional treatment records in this particular 
instance, including the opinion of the May 2002 VA examiner, 
associated the veteran's hypertension and arteriosclerotic 
heart disease with other factors such as his high cholesterol 
level, poor diet, cigarette smoking, and obesity.  So despite 
his contentions to the contrary, his hypertension and 
arteriosclerotic heart disease, with coronary artery disease, 
have been attributed to numerous other factors unrelated to 
his PTSD and service in the military.

And with regard to the veteran's claim of entitlement to 
service connection for a tender and painful scar, the mere 
fact that his arteriosclerotic heart disease, with coronary 
artery disease, status-post coronary artery bypass graft, has 
not been determined to be attributable to service 
unfortunately also means that he cannot link his scar from 
the coronary artery bypass graft to his service.  The 
elimination of one relationship, as the supposed precipitant, 
necessarily also eliminates all associated residual 
conditions.  See Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'" Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Unfortunately, in this particular case there is not.

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
his hypertension, arteriosclerotic heart disease, and tender 
and painful scar.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  See, too, Savage v. Gober 10 Vet. App. 
at 495-498, indicating that, even in situations of continuity 
of symptomatology after service, there still must be medical 
evidence relating the current conditions at issue to that 
symptomatology.  Id.  Because of this, his allegations, 
alone, have no probative value without medical evidence 
substantiating them.




ORDER

The claim for service connection for hypertension, including 
as secondary to the service-connected PTSD, is denied.  

The claim for service connection for arteriosclerotic heart 
disease, with coronary artery disease, status-post coronary 
artery bypass graft, including as secondary to the service-
connected PTSD, is denied.  

Service connection for a tender and painful scar, including 
as secondary to coronary artery bypass graft, is denied.




	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



